--------------------------------------------------------------------------------


 




Exhibit 10.58










September 20, 2007






The Honorable Gabrielle K. McDonald
2001 Holcombe Boulevard, #3201
Houston, Texas 77030




Dear Judge McDonald:


Supplemental Agreement to the
Consulting Agreement of November 1, 1999


This Supplemental Agreement refers to the consulting agreement of November 1,
1999 (the "Consulting Agreement"), with the undersigned, FM Services Company
(the "Company"), with respect to your performance of consulting services for the
Company and its subsidiaries and affiliates.


By way of this Supplemental Agreement, the Company would like to extend your
Consulting Agreement from January 1, 2008 through December 31, 2008.  All other
terms and conditions of the Consulting Agreement shall remain unchanged.


Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.


Very truly yours,


/s/ Richard C. Adkerson


Richard C. Adkerson
Chairman of the Board
FM Services Company




AGREED TO AND ACCEPTED:




BY:           /s/ Gabrielle K.
McDonald                                                                
        The Honorable Gabrielle K. McDonald


DATE:                                October 23,
2007                                                      



